Citation Nr: 1451731	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-01 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972, to include service in Vietnam.  He  died on September [redacted], 2010; the appellant is his  widow.  In this regard,  a September 2011 Administrative Decision found that the appellant's marriage to the Veteran was deemed valid for VA purposes. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO denied service connection for the cause of the Veteran's death.  In October 2011, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.

In September 2013, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ.; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, the appellant also has  paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files.  A review of the documents in Virtual VA reveals a transcript of the September 2013 Board hearing.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the VBMS file. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran's death certificate lists his  immediate cause of death as pancreatic cancer (one year), and lists significant conditions contributing to death as  pneumonia, protein-calorie malnutrition, hepatitis C, and alcoholism.

3.  At the time of the Veteran's death in September 2010, service connection was in effect only for posttraumatic stress disorder (PTSD), rated as 70 percent disabling.  

4.  Although the Veteran service in Vietnam during the Vietnam Era, and thus is presumed to have been exposed to herbicides (to include Agent Orange), pancreatic cancer is not among the diseases recognized by the VA Secretary as etiologically related to such exposure.

5.  Pancreatic cancer was first manifested many years following separation from service, and there is no medical suggestion of a nexus between the pancreatic cancer resulting in the Veteran's death and any incident of service, to include any herbicide exposure.

6.  The only competent, probative medical etiology opinion weighs against a finding that there existed  a  nexus, between pancreatic cancer and either the Veteran's service or  service-connected PTSD.  

7.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW


The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 20143) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353  -23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a December 2010 pre-rating letter, the RO provided notice to the appellant explaining what evidence and information was needed to substantiate a DIC claim based on a previously service-connected condition, and what evidence and information was needed to substantiate a DIC claim based on a condition not yet service-connected.  This letter also provided notice to the appellant as to the condition for which service connection was in effect at the time of the Veteran's death.  Furthermore, the letter advised the appellant of the criteria for establishing a disability rating and effective date of award.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination/opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For DIC claims under 38 U.S.C.A. § 5103A(a), VA is required to provide assistance if a reasonable possibility exists that such assistance would aid in substantiating the claim. DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The Veteran's service and post-service treatment records are of record and the RO obtained an opinion in August 2011.  Significantly, the August 2011 examiner had access to and reviewed all the evidence in the claims file and provided an opinion regarding whether there was an etiological link between the cause of the Veteran's death and his service-connected PTSD.  The etiology opinion was supported by an adequate rationale.  There are no outstanding requests to obtain any private medical records which the appellant has both identified and authorized VA to obtain on her behalf.  See generally Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

As regards the September 2013 Board hearing, the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R.§ 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board hearing was legally sufficient. 

Here, during the hearing, the undersigned identified the issue on appeal.  Although the undersigned did not explicitly suggest the submission of additional evidence,  pertinent to this claim, information was solicited regarding the circumstances of the Veteran's death and whether any treatment providers had related his death to military service /or his  service-connected disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id.at 497.  During the hearing, nothing gave rise to the possibility that any existing, pertinent evidence had been overlooked.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The appellant has been notified and made aware of the evidence needed to substantiate the claim the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. at 539, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).	


II. Analysis

Competent evidence of record demonstrates that the Veteran died on September [redacted], 2010.  The death certificate of record lists the immediate cause of death as pancreatic cancer (one year) and lists  significant conditions contributing to death as  pneumonia, protein-calorie malnutrition, hepatitis C, and alcoholism.  In October 2010, the appellant filed a claim of entitlement to service connection for the cause of the Veteran's death. 
	
The appellant asserts that the Veteran's pancreatic cancer is presumptively related to the Veteran's military service due to his presumed herbicide exposure while serving in Vietnam.  She also contends that the Veteran's service-connected PTSD contributed to his alcoholism which was listed as a significant condition contributing to death on his death certificate.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied. 

The appellant has not specifically alleged, and the evidence does not demonstrate, that the Veteran's death was directly related to service.  She has not argued that the 
fatal cancer which was determined to be the cause of the Veteran's death was present during active duty.  Moreover, the Veteran's service treatment records are negative for findings of pancreatic cancer, and there is no medical evidence that pancreatic cancer was manifested within the first post-service year; rather, private treatment records indicate that the Veteran was first diagnosed with pancreatic cancer in October 2009, approximately 37 years after separation from service. 

However, in December 2010 correspondence, the appellant wrote that the Veteran died from pancreatic cancer which is "a presumptive disease" based on his service in Vietnam.  The Veteran served in the Republic of Vietnam from 1969 to 1970 and, therefore, is presumed to have been exposed to herbicides; the list of conditions presumed to be related to Agent Orange exposure is codified at 38 U.S.C.A. § 1116  and 38 C.F.R. §§ 3.307 and 3.309, and is based on an analysis of scientific evidence.  The presumption of service connection only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  It was noted that the Agent Orange Act of 1991 directed the Secretary of the Department of Veterans Affairs to seek to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341  -346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449  and 61 Fed. Reg. 57, 586-89  (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  Pancreatic cancer is not among the diseases for which presumptive service connection, based on herbicide exposure, is available.  s.  There also is no competent suggestion, whatsoever, that there existed a medical nexus between the pancreatic cancer resulting in the Veteran's death and any incident of service, to include any herbicide exposure.

As noted, the appellant has also contended that  that the Veteran's PTSD contributed to his alcoholism ,which was listed as a significant condition contributing to death on his death certificate,   During the September 2013 Board hearing, the appellant testified that, prior to the Veteran's military service, he only occasionally drank alcohol but that he began to drink heavily after his discharge from military service.  She also testified that, immediately prior to the Veteran's death, his drinking increased even more due to PTSD flashbacks.  She indicated that, during the Veteran's lifetime, the Veteran's treating physician tried to get the Veteran to stop drinking and told him that, if he did not stop drinking, he would die.  

The Board notes, as indicated above , that, at the time of the his death, service connection was in effect for PTSD, rated as 70 percent disabling.  However, the Board finds there is no competent, persuasive evidence of record linking the cause of the Veteran's death to his service-connected PTSD.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability (that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Although service connection for alcoholism or substance abuse is generally not allowed by law (as discussed below), if such was acquired as a result of a service-connected disability, then secondary service-connection may be available.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed Cir. 2001).

While the September 2010 death certificate lists alcoholism as a significant condition contributing to death, there is no medical evidence whatsoever attributing the Veteran's death to his service-connected PTSD.  Notably,  regardless of  whether the Veteran's alcoholism can be associated with the Veteran's PTSD, none of the medical records associated with the claims file support a finding that there exists a medical nexus between the Veteran's terminal pancreatic cancer and his service-connected PTSD. 

In August 2011, a VA physician reviewed the claims file to determine if there was an etiological link between the cause of the Veteran's death and his service-connected PTSD.  The examiner wrote that pancreatic cancer was the cause of the Veteran's death and that pancreatic cancer is frequently an aggressive and deadly cancer.  In review of the current literature, the examiner wrote that the impact of alcohol ingestion on the risk of pancreatic cancer is conflicting.  A few studies have suggested an increased risk, but the majority of the published studies in the last 15 years has failed to convincingly demonstrate such a relationship.  Therefore, the examiner opined that the Veteran's death was not due to his alcoholism or his service-connected PTSD.  

The Board finds the opinion of the August 2011 VA examiner should be accorded significant probative weight.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner had access to and had reviewed all the evidence in the claims file to include the medical records dated immediately prior to the Veteran's death.  The examiner provided an opinion for why he found there was no link between the Veteran's death and his alcoholism or  his service-connected PTSD, and supported his conclusions by stated  rationale. 

The Board points out that that service connection for a primary disability caused by alcoholism is prohibited for all service connection claims filed after October 1, 1990, as in this case.  See 38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301(d); see also Allen, 237 F.3d at 1368 (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  Also, while service connection for alcoholism on a secondary basis is permissible and the appellant has contended that the Veteran's alcoholism aggravated his service-connected PTSD,  the August 2011 VA examiner opined that the neither the Veteran's service-connected PTSD nor his nonservice-connected alcoholism were the cause of the Veteran's death.  

Finally, the Board notes that, however well meaning, to whatever extent the assertions of the appellant are being advanced in an attempt to establish a medical relationship between the Veteran's death and either his service, or his service-connected PTSD, such attempt must fail.  Matters of diagnosis of disabilities not capable of lay observation, and the medical etiology of any such disability, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the Veteran's death is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Simply stated, the determination as to the cause of the Veteran's death is a complex medical question for which the appellant lacks adequate medical training to address.  As her lay assertions in this regard have no probative value, the appellant can neither support her claim, nor counter the probative medical opinion of record on the basis of lay assertions, alone.   

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


